UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7857


WILLIE LEE BERRY,

                  Plaintiff - Appellant,

             v.

M. TIMOTHY PORTERFIELD,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00311-GCM)


Submitted:    February 19, 2009            Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Lee Berry, Appellant Pro. Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie Lee Berry appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Berry v. Porterfield, No. 3:08-cv-00311-GCM (W.D.N.C.

Aug. 1, 2008).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2